Title: To George Washington from Thomas Mifflin, 14 April 1794
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Philadelphia: 14th April 1794.
          
          A body of about 120 Seamen, who declared to me that they were British subjects,
            deprived of employment in consequence of the Embargo, having paraded with colours flying
            through the streets of the City, and intending (as several respectable Citizens informed
            me) to address Congress, and yourself, for relief, I deemed it incumbent upon me to take
            proper precautions for preventing any outrage upon the occasion; and, accordingly,
            ordered out a party of the Militia. The present cause of apprehension being removed, it
            is only necessary to communicate to you, that, for a short time, a small guard from the
            Militia will be stationed at the State-house; and to assure you I shall ever be prompt,
            on the first symptoms of riot or disorder, to interpose with all my constitutional
            power, for preserving the public peace, and the dignity of the Government inviolate.
          It may be proper, by this opportunity to submit to your consideration, the memorial
            whch I had recd, previously to the occurrence above mented, from a number of Sailors,
            founded on the same cause of complaint. As I have promised that
            an answer shall be given on the day after tomorrow, I wish to be
            apprised of your sentiments on the subject. With perft respt, I
            am yr Excys. most obt humble Servt
          
            Thos. Mifflin.
          
        